                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LINDA HAUCK as personal representative
of DEBORAH A. CHAMBERS,

       Plaintiff,

vs.                                                   Civ. No. 18-471 KG/LF

WABASH NATIONAL CORPORATION,

       Defendant.

                            MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant’s Motion to Dismiss for Spoliation

and Supporting Brief (Motion to Dismiss for Spoliation), filed October 23, 2018; Plaintiff’s

Motion for Leave to File a Sur-Reply in Opposition to Defendant’s Motion to Dismiss for

Spoliation (Motion to File Sur-Reply), filed January 29, 2019; and Defendant’s Motion for

Summary Judgment Pursuant to Fed. R. Civ. P. 56 (Motion for Summary Judgment), filed March

25, 2019. (Docs. 34, 77, and 90). This case involves the death of Deborah Chambers when her

passenger vehicle collided with a semi-trailer and under-rode the side of the semi-trailer.

Plaintiff brings strict liability and negligence claims against the alleged manufacturer of the

semi-trailer. (Doc. 1-1).

       Defendant moves in the Motion to Dismiss for Spoliation to dismiss the lawsuit because

the passenger vehicle has been demolished for parts and the semi-trailer cannot be located. On

January 9, 2019, Plaintiff filed a response to the Motion to Dismiss for Spoliation. (Doc. 71).

On January 23, 2019, Defendant filed a reply in support of the Motion to Dismiss for Spoliation.

(Doc. 74). In that reply, Defendant argues, for the first time, that the Court should also dismiss

the lawsuit because Defendant “did not even manufacture the subject trailer.” (Doc. 74) at 1.
       Plaintiff filed the Motion to File Sur-Reply, and attached proposed sur-reply, in response

to the new ground for dismissal raised in the reply. In the proposed sur-reply, Plaintiff requests

that the Court not consider the new ground for dismissal or, in the alternative, that the Court

allow limited discovery regarding who manufactured the semi-trailer and then permit

supplemental briefing on the Motion to Dismiss for Spoliation. (Doc. 77-1). On February 12,

2019, Defendant filed a response opposing the Motion to File Sur-Reply but not opposing

discovery limited to the identification of the semi-trailer and a stay of other discovery and

deadlines. (Doc. 83). On February 18, 2019, Plaintiff filed a reply. (Doc. 84).

       Defendant then filed its Motion for Summary Judgment in which Defendant argues it is

undisputed that Defendant did not manufacture the semi-trailer. On April 8, 2019, Plaintiff filed

a response opposing the Motion for Summary Judgment but suggesting, at the very least, that the

Court allow discovery on the issue of what company manufactured the semi-trailer and an

opportunity for supplemental briefing based on the discovery. (Doc. 94) at 18. On April 22,

2019, Defendant filed a reply. (Doc. 97).

       The Court addresses the Motion to File Sur-Reply first. “A surreply is not commonly

allowed but can be useful and even necessary when a reply presents new evidence or raises new

arguments.” Ullrich v. Ullrich, 2019 WL 1299670, at *1 (D.N.M.). Here, Defendant clearly

raises a new argument in its reply in support of the Motion to Dismiss for Spoliation.

Consequently, the Court will grant Plaintiff’s Motion to File Sur-Reply.

       Furthermore, the Court notes that on May 9, 2019, the Magistrate Judge stayed discovery

       except that plaintiff is permitted 90 days (through August 6, 2019) to conduct limited
       discovery, through the use of document subpoenas only, to try to find more definitive
       information about the VIN# or manufacturer of the trailer involved in this case.




                                                 2
(Doc. 102) at 1. The Magistrate Judge also vacated pretrial deadlines set in the Amended Order

Granting Unopposed Motion to Extend Pretrial Deadlines (Doc. 81) and stated she will reset

those deadlines after the Court rules on the Motion to Dismiss for Spoliation and the Motion for

Summary Judgment. (Doc. 102) at 2.

       Because discovery as to who manufactured the semi-trailer may produce evidence

dispositive of this case, the Court will not rule on the Motion to Dismiss for Spoliation until it is

established that Defendant manufactured the semi-trailer. Furthermore, with respect to the

Motion for Summary Judgment, the Court will allow the parties to file supplemental briefs based

on the new discovery.

       IT IS ORDERED that:

       1. Plaintiff’s Motion for Leave to File a Sur-Reply in Opposition to Defendant’s Motion

to Dismiss for Spoliation (Doc. 77) is granted;

       2. Plaintiff must file her proposed sur-reply no later than 14 days from the date of the

entry of this Memorandum Opinion and Order;

       3. a ruling on Defendant’s Motion to Dismiss for Spoliation and Supporting Brief (Doc.

34) is held in abeyance until it is established that Defendant manufactured the semi-trailer;

       4. with respect to the Motion for Summary Judgment (Doc. 90), Defendant may file a

supplemental brief based on the new discovery no later than August 27, 2019; and

       5. Plaintiff may respond to that supplemental brief no later than September 11, 2019.




                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  3
